Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 COLGATE-PALMOLIVE COMPANY EMPLOYEE SAVINGS AND INVESTMENT PLAN As Amended and Restated for Third Time Effective as of January 1, 2011 (Except where otherwise provided herein) TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 1.1 Account 1 1.2 Acquisition Loan 1 1.3 Additional After-tax Contributions 1 1.4 Additional Basic Retirement Contribution Account 1 1.5 Additional Basic Retirement Contributions 2 1.6 Additional Before-tax Contributions 2 1.7 After-tax Contribution Account 2 1.8 After-tax Contributions 2 1.9 Age 50 and Older Additional Contributions 2 1.10 Appropriate Form 3 1.11 Basic After-tax Contributions 3 1.12 Basic Before-tax Contributions 3 1.13 Basic Retirement Contribution Account 3 1.14 Basic Retirement Contributions 3 1.15 Before-tax Contribution Account 3 1.16 Before-tax Contributions 4 1.17 Beneficiary 4 1.18 Bonus and Income Savings Account 4 1.19 Bonus Savings Allocations 4 1.20 Board or Board of Directors 4 1.21 BRC Split Participant 5 1.22 Code 5 1.23 Common Stock 5 1.24 Company 5 1.25 Company Acquisition Loan Contributions 5 1.26 Company Contributions 5 1.27 Company Matching Contribution Account 6 1.28 Company Matching Contributions 6 1.29 Company Stock 6 1.30 Disability or Disabled 6 1.31 Discretionary Company Matching Contributions 7 1.32 Discretionary Company Matching Contribution Account 7 1.33 Earnings 7 1.34 Effective Date 9 1.35 Eligible Employee 9 1.36 Employee 11 1.37 Employee Relations Committee 11 1.38 Employer 11 1.39 Employment Commencement Date 12 1.40 Enrollment Date 12 1.41 ERIP 12 -i- TABLE OF CONTENTS Page 1.42 ERISA 12 1.43 Fair Market Value 12 1.44 Former STOC Plan Account 12 1.45 Grandfathered Employee 13 1.46 Group 13 1.47 Highly Compensated Employee 13 1.48 Hills Company Matching Contribution Account 14 1.49 Hills Employee 14 1.50 Hills Union Employee 14 1.51 Income Savings Allocations 14 1.52 Investment Funds 15 1.53 Leveraged Shares 15 1.54 New Participant 15 1.55 1indfall Account 15 1.56 Part-time/Temporary Employee 15 1.57 Participant 16 1.58 Pension Fund Committee 16 1.59 Plan 17 1.60 Plan Year 17 1.61 Preferred Stock 17 1.62 Prior Document 17 1.63 Prior Plan Company Account 17 1.64 Qualified Contribution Account 18 1.65 Qualified Contributions 18 1.66 Recognized Earnings 18 1.67 Retiree Insurance Account 18 1.68 Retiree Insurance Allocations 18 1.69 Retirement 19 1.70 Rollover Account 19 1.71 September 1, 2010 Disability Group 19 1.72 Service 19 1.73 Sign-on Allocations 21 1.74 Success Sharing Account 21 1.75 Success Sharing Allocations 21 1.76 Supplemental Contribution Allocations 21 1.77 Suspense Account 21 1.78 Third Country National 22 1.79 Trustee 22 1.80 Trust Agreement 22 1.81 Trust Fund 22 1.82 United States Employee in Foreign Service 22 1.83 Valuation Date 23 1.84 Year of Eligibility Service 23 (continued) -ii- TABLE OF CONTENTS (continued) Page ARTICLE 2 ELIGIBILITY AND PARTICIPATION 26 2.1 Eligible Employees on and after September 1, 2010 26 2.2 Elections upon Becoming a Participant 27 2.3 Beneficiary Designation 27 2.4 Transfers to and back from Non-Covered Status 28 ARTICLE 3 BEFORE-TAX CONTRIBUTIONS; AFTER-TAX CONTRIBUTIONS 29 3.1 Before-tax Contributions 29 3.2 After-tax Contributions 31 3.3 Change in Contribution Rate 31 3.4 Limitations on Before-tax Contributions 32 3.5 Distributions of Excess Deferrals 39 3.6 Coordination of Excess Amounts under Sections 401(k) and 402(g) of the Code 41 ARTICLE 4 COMPANY CONTRIBUTIONS AND ESOP ALLOCATIONS 43 4.1 Amount of Company Contributions 43 4.2 Allocation of Company Contributions and Shares of Company Stock 50 4.3 Prepayment of Acquisition Loan 53 4.4 Limitation on Annual Additions 54 4.5 Limitation on After-tax Contributions and Company Matching Contributions 55 4.6 Qualified Contributions 63 4.7 Return of Contributions 66 4.8 Additional Testing Rule 67 ARTICLE 5 VALUATION OF ACCOUNTS 68 5.1 Maintenance of Accounts 68 5.2 Valuation 68 ARTICLE 6 VESTING OF ACCOUNTS 70 6.1 Vesting 70 6.2 Forfeitures 72 6.3 Reinstatement of Accounts 72 -iii- TABLE OF CONTENTS (continued) Page ARTICLE 7 INVESTMENT OF ACCOUNTS 75 7.1 Investment Funds 75 7.2 Investment of After-tax Contributions, Before-tax Contributions, and Rollover Contributions 76 7.3 Investment of Bonus Savings Allocations, Income Savings Allocations, Company Matching Contributions, Former STOC Plan Account, 1989 ESOP Windfall Account, Retiree Insurance Allocations, Success Sharing Allocations, Supplemental Contribution Allocations and Sign-on Allocations 77 7.4 Investment of Basic Retirement Contributions and Additional Basic Retirement Contributions 78 7.5 Transfer of Accounts 78 7.6 Participant Shall Make Own Investment Decisions 80 7.7 Tender Offers 81 7.8 Designation of Representative while on Military Leave of Absence 82 ARTICLE 8 WITHDRAWALS AND DISTRIBUTIONS DURING EMPLOYMENT 83 8.1 Withdrawals 83 8.2 Hardship Withdrawals 87 8.3 Payment of Withdrawals and Valuations 90 8.4 Distribution Requirements Applicable to Before-tax Contributions 91 8.5 Withdrawal of Dividends on Common Stock Held under Fund B 92 8.6 Domestic Relations Order 94 ARTICLE 9 DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT 95 9.1 Amount of Distribution 95 9.2 Payment of Distribution; General Rule 95 9.3 Payment of Distribution; Special Rules for Retirement, Disability and Death (Where Spouse is Beneficiary) 96 9.4 Latest Commencement of Benefits 98 9.5 Mandatory Commencement of Benefits 98 9.6 Put Option 99 9.7 Alienation of Benefits ARTICLE 10 ADMINISTRATION OF THE PLAN 10.1 Plan Administrator and Named Fiduciary 10.2 General Provisions 10.3 Designated Fiduciaries -iv- TABLE OF CONTENTS (continued) Page 10.4 Powers and Duties of the Employee Relations Committee and the Pension Fund Committee 10.5 Rules and Decisions 10.6 Claims Procedure 10.7 Records and Reports 10.8 Authorization of Benefit Payments 10.9 Application and Forms for Benefits 10.10 Legal Disability 10.11 Expenses of Administration ARTICLE 11 OPERATION OF THE TRUST FUND 11.1 Trust Fund; Trustee 11.2 Acquisition Loan Transaction ARTICLE 12 AMENDMENT, TERMINATION AND MERGER 12.1 Right to Amend 12.2 Termination or Discontinuance of Contributions 12.3 Merger, Consolidation or Transfer ARTICLE 13 MISCELLANEOUS 13.1 Uniform Administration 13.2 Source of Payments 13.3 Plan Not a Contract of Employment 13.4 Applicable Law 13.5 Unclaimed Amounts 13.6 Rollovers to the Plan 13.7 Direct Rollovers From the Plan 13.8 Use of Pronouns 13.9 Military Service 13.10 Waiver of Participation ARTICLE 14 PARTICIPATION IN PLAN BY A RELATED COMPANY 14.1 Participation by a Related Company ARTICLE 15 LOANS 15.1 Availability 15.2 Terms and Conditions -v- TABLE OF CONTENTS (continued) Page ARTICLE 16 TOP HEAVY PROVISIONS 16.1 Special Contributions for Top-Heavy Plan Years 16.2 Definitions 16.3 Top-Heavy Vesting APPENDIX A RETIREE INSURANCE ALLOCATIONS UNDER SECTION 4.1(f) -vi- FOREWORD Effective as of January 1, 2011 (except where otherwise provided herein), Colgate-Palmolive Company has amended and restated for a third time the Colgate-Palmolive Company Employees Savings and Investment Plan (the Plan) as hereinafter provided. Except as the text may specifically provide otherwise, the terms and provisions of the Plan, as hereinafter set forth and as it hereafter may be amended from time to time, establish the rights and obligations with respect to Participants (as hereinafter defined) with Accounts (as hereinafter defined) on and after January 1, 2011 and to transactions under the Plan on and after such date. The terms and provisions of the Plan as in effect prior to January 1, 2011 fix and determine the rights and obligations with respect to Participants who ceased to have Accounts before January 1, 2011. The primary purpose of the Plan is to provide Employees (as hereinafter defined) with a means of building up savings through regular, voluntary payroll deductions and salary deferrals and to assist them in accumulating additional security for their retirement in a tax effective manner. The entire Plan is both a stock bonus plan and an employee stock ownership plan intended to qualify under Sections 401(a) and 4975(e)(7), respectively, of the Code and applicable regulations thereunder. As an employee stock ownership plan, the Plan is designed to invest primarily in shares of Company Stock and to enable Participants to acquire stock ownership interests in Colgate-Palmolive Company. ARTICLE 1 DEFINITIONS As used herein, unless otherwise defined or required by the context, the following words and phrases shall have the meanings indicated. Some of the words and phrases used in the Plan are not defined in this Article 1, but for convenience are defined as they are introduced into the text. Account . Account means a Participants After-tax Contribution Account, Additional Basic Retirement Contribution Account, Basic Retirement Contribution Account, Before- tax Contribution Account, Bonus and Income Savings Account, Company Matching Contribution Account, Discretionary Company Matching Contribution Account, Former STOC Plan Account, 1indfall Account, Prior Plan Company Account, Qualified Contribution Account, Retiree Insurance Account, Rollover Account, Success Sharing Account, or any subaccount thereof, as the context requires. Acquisition Loan . Acquisition Loan means one or more loans or other extensions of credit described in Section 4975(e) of the Code which meet the requirements of Treasury Regulation Section 54.4975-7(b)(iii) and which are used by the Trustee to (i) finance the purchase of Company Stock, or (ii) repay any prior Acquisition Loan. Additional After-tax Contributions . Additional After-tax Contributions means contributions made by a Participant pursuant to Section 3.2, and which are not taken into account in determining the amount of Company Matching Contributions made on behalf of such Participant. Additional Basic Retirement Contribution Account . Additional Basic Retirement Contribution Account means the separate Account maintained for a Participant to record 1 his share of the Trust Fund attributable to Additional Basic Retirement Contributions made on his behalf. Additional Basic Retirement Contributions . Additional Basic Retirement Contributions means the Company contributions made pursuant to paragraph (d) of Section 4.1. Additional Before-tax Contributions . Additional Before-tax Contributions means contributions made by an Employer pursuant to an election by the Participant to reduce the cash compensation otherwise currently payable to him by an equivalent amount, in accordance with the provisions of Section 3.1, and which are not taken into account in determining the amount of Company Matching Contributions made on behalf of such Participant. After-tax Contribution Account . After-tax Contribution Account means the separate Account maintained for a Participant to record his share of the Trust Fund attributable to (i) his Additional After-tax Contributions, and (ii) his Basic After-Tax Contributions. After-tax Contributions . After-tax Contributions means the aggregate of a Participants Basic After-tax Contributions and Additional After-tax Contributions. Age 50 and Older Additional Contributions . Age 50 and Older Additional Contributions means contributions made by an Employer pursuant to an election by the Participant to reduce the cash compensation otherwise currently payable to him by an equivalent amount, in accordance with the provisions of Section 3.1(b), and which are not 2 taken into account in determining the amount of Company Matching Contributions made on behalf of such Participant. Appropriate Form . Appropriate Form means the form prescribed by the Committee for a particular purpose. Basic After-tax Contributions . Basic After-tax Contributions means contributions made by a Participant pursuant to Section 3.2, and which are taken into account in determining the amount of Company Matching Contributions made on behalf of such Participant. Basic Before-tax Contributions . Basic Before-tax Contributions means contributions made by an Employer pursuant to an election by the Participant to reduce the cash compensation otherwise currently payable to him by an equivalent amount, in accordance with the provisions of Section 3.1, and which are taken into account in determining the amount of Company Matching Contributions made on behalf of such Participant. Basic Retirement Contribution Account . Basic Retirement Contribution Account means the separate account maintained for a Participant to record his share of the Trust Fund attributable to Basic Retirement Contributions made on his behalf. Basic Retirement Contributions . Basic Retirement Contributions means the Company contributions made pursuant to paragraph (c) of Section 4.1. 3 Before-tax Contribution Account . Before-tax Contribution Account means the separate Account maintained for a Participant to record his share of the Trust Fund attributable to (i) Additional Before-tax Contributions and, (ii) Basic Before-tax Contributions, made on his behalf. Before-tax Contributions . Before-tax Contributions means the aggregate of a Participants Basic Before-tax Contributions and Additional Before-tax Contributions. Beneficiary . Beneficiary means the person or persons so designated in accordance with Section 2.3 to receive benefits payable under the Plan as a result of the Participants death. Bonus and Income Savings Account . Bonus and Income Savings Account means the separate Account maintained for a Participant to record his share of the Trust Fund attributable to Bonus Savings Allocations, Income Savings Allocations, and Sign-on Allocations made on his behalf, including any subaccounts that may be established. Bonus Savings Allocations . Bonus Savings Allocations means the Company Contributions to the Trust Fund made pursuant to Section 4.1(e). Board or Board of Directors . Board or Board of Directors means the Board of Directors of Colgate-Palmolive Company, a Delaware corporation. For all purposes of this document, the Employee Relations Committee and the Pension Fund Committee may have delegated to it any power or duty of the Board of Directors with respect to this Plan, to the extent not inconsistent with the by-laws and any other document of governance of this Company. 4 BRC Split Participant . BRC Split Participant means an Eligible Employee (i) whose Employment Commencement Date is on or before June 1, 2010 or whose re-employment commencement date (as determined under Section 1.62) is on or before August 31, 2010, and who is an Eligible Employee on August 31, 2010, and (ii) who is neither a Grandfathered Employee nor a Hills Union Employee. The term BRC Split Participant shall include any member of the September 1, 2010 Disability Group who ceases to be Disabled after September 1, 2010 and returns to Service as an Eligible Employee. Code . Code means the Internal Revenue Code of 1986, as amended from time to time. Common Stock . Common Stock means the par value $1 common stock of the Company. Company . Company means Colgate-Palmolive Company, a Delaware corporation, as now constituted or as may be constituted hereafter, or any person, firm, corporation or partnership which may succeed to its business and which adopts the Plan. Company Acquisition Loan Contributions . Company Acquisition Loan Contributions mean Company contributions to be applied to payment of principal and/or interest due under the Acquisition Loan pursuant to Section 4.1. Company Contributions . Company Contributions means Additional Basic Retirement Contributions, Basic Retirement Contributions, Bonus Savings Allocations, Company 5 Matching Contributions, Income Savings Allocations, Retiree Insurance Allocations, Sign-On Allocations, Success Sharing Allocations and Supplemental Contribution Allocations. Company Matching Contribution Account . Company Matching Contribution Account means the separate Account maintained for a Participant to record his share of the Trust Fund attributable to Company Matching Contributions made on his behalf, including any subaccounts that may be established. Company Matching Contributions . Company Matching Contributions means the Company contributions made pursuant to Section 4.1(b). Company Stock . Company Stock means Common Stock and/or Preferred Stock or other stock of the Company or its affiliates meeting the requirements of Section 409(l) of the Code, as indicated by the Plan context. Disability or Disabled . Disability or Disabled means the mental or physical disability of a Participant who has satisfied, and continues to satisfy, all of the following requirements: (a) is receiving benefits under the Colgate-Palmolive Company Long-Term Disability Plan; and (b) was an Eligible Employee at the time he suffered or incurred the illness, injury or condition that caused him to become permanently and totally disabled. A person who has incurred a Disability shall cease to be considered Disabled as of the date he no longer satisfies all of the foregoing conditions. 6 Discretionary Company Matching Contributions .
